tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions proposed deletions you should follow the instructions in notice our deletions you do not need to take any further action if you disagree with our if you agree with letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b d g h j m n o p q r dear state date individual individual individual business organization organization dollar amount dollar amount dollar amount contact person identification_number contact number fax number employer_identification_number uil we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues will you operate in a commercial non-exempt manner yes for the reasons given below are private interests being served resulting in inurement and prohibiting you from qualification under sec_501 of the code yes for the reasons stated below facts you are of incorporation state that you are organized and operated exclusively for charitable purposes non-stock corporation d your articles incorporated on nonprofit b a the meaning of within incorporation articles state that your specific purpose is to internal_revenue_code sec_501 your articles of p artner with local schools the religious community and other organizations to establish workshops to address the causes of the health fitness educational and financial problems plaguing this targeted group the workshops will include but are not limited to health fitness education and financial awareness she g is a certified tutor works in the field your initial board_of directors consisted of g ceo and h secretary and treasurer who are husband and wife of fitness and weight management and is certified as a trainer by the american counsel on exercise she is a for profit entity that provides health and wellness training founder and owner of m services professional to fitness corporations churches local communities and personal clients is certified in radio marketing and in foreclosure counseling and loan modification through o on request you added j as an additional board member listed as your community outreach officer her duties were given as cultivating and sustaining new and existing business relationships as a community outreach officer j is not related by family to g or h g had collaborated to provide services for j’s non-profit entity n consultation and h building provides nutrition training you submitted copies of your agenda minutes from board meetings already held despite the addition of j as a new board member no notation of this was included in your minutes no vote was held on the inclusion of j and j has been absent from the three documented meetings held since her addition when asked of j’s involvement with your operations to date you indicated board member founder of n’ given that two of the three members of your board are related we asked you to explain the enforcement and validity of your conflict of interest policy you stated monitoring by the board your bylaws state that your board would consist of no fewer than two directors and while the term for a director was two years they could serve indefinitely you stated you would conduct workshops to provide the following form collaborative partnerships with other community based organizations and other entities geared toward enhancing the lives and health of youth adults and seniors and those underserved in their communities advocating for the necessary changes in policy and funding to improve the quality of life and services to those youth adults and seniors in need of the necessary resources to their communities help them to become productive citizens in implement grow and sustain various programs that will address the needs of underserved youth adults and seniors in the community help youth adults and seniors transform their lives through increased education and awareness workshops are conducted in various community places each workshop focuses on one topic and are open to the public there are no fees for any of the workshops you also planned to conduct foreclosure counseling for homeowners in distress you provided the details of your foreclosure counseling as follows a seasoned foreclosure counselor will explore a wider variety of intervention operations available to homeowners in loss mitigation tools determined to be the least understood or utilized in today's foreclosure environment counselors will identify the most critical financial factors in foreclosure cases and then suggest the loss mitigation tool that best addresses a homeowner's mortgage problems additional resources on the most recent foreclosure initiatives created to assist homeowners are also provided you will focus on distress you further provided copies of various forms and worksheets that you use to negotiate with lenders however you dropped the activities of mortgage loss mitigation loan modification mortgage foreclosure intervention financial counseling and the like in your response letter -stating h was no longer available to conduct these activities in addition to that you stated that you will move forward solely with the activities of health and fitness which now accounts for of your efforts and budget in the areas of health and fitness this activity is carried out by g at public venues you described your health and fitness activities as health and fitness contacting those that want to attend the class and teaching them once they arrive you will conduct these activities when and where attendees were available however you had previously stated your operations were run out of the home of g and h dates and times of classes were to be determined but would usually be on the weekend depending on the class fees may or may not be charged despite your statement that no fees would be charged for workshops you did not state what the actual fees to be charged would be you did state you hoped to solicit some donations or grants when asked who would conduct this service you indicated g no salary wages you detailed the work hours and compensation of your board as varies no compensation when asked for details on operations that were more complete you submitted the exact same responses you submitted three different sets of financial data as well as separate details on income and expenses your initial financial data was dated prior to your submission of form_1023 despite this your actual income and expenses given changed three times further despite the separate details provided regarding expenses paid to and incurred by g and h your last set of financial data shows zero income and expenses for the two years you have been in existence you did list separate_income and expenses which showed g had been paid a total of p dollars for varying services further h had incurred q dollars and g r dollars for professional certifications when asked for further details about compensation at a later date you stated you did not pay for the certifications of g or h nor was there any compensation law sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test is not it exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization c -1 d ii of the regulations provides that section not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an organization is revproc_2012_9 2012_2_irb_261 section exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling is ordinarily carried on v commissioner 70_tc_352 the court found that a in b s w group inc corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost its clientele to organizations that were sec_501 exempt_organizations and finally the corporation did not limit by commercial ventures organized for profit in 82_tc_215 an organization was formed to provide education and to provide sufficient details regarding its proposed operations the court held that it failed to prove that it would operate exclusively for exempt purposes under sec_501 of the code but failed charity in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose the court stated that among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 of the regulations an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations you did not provide sufficient information to permit us to determine how your planned activities will advance these purposes you have indicated you will offer health and wellness workshops to anyone in the community possibly for a fee at an undisclosed location you have not distinguished your operations as any different from the for profit entity owned and run by g you do not meet the regulations and have failed to establish your operations are exempt revproc_2012_9 states that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed despite multiple requests for information only short terse and in some circumstances contradictory responses were provided we are unable to conclude the full details of the programs you intend to conduct who will conduct or where for example you stated in your response that you will drop the housing counseling activity and other community related activities leaving health and fitness programs as your only activity you were then asked to describe your health and fitness activities in further details you did not provide this information similarly you were asked to provide a fee schedule for your programs j's involvement and role within your organization and multiple times requested financial data you either failed to provide information or submitted inadequate responses therefore you failed to provide an adequate basis for us to determine that you are organized and operated exclusively for exempt purposes see la verdad v commissioner there are several contradictions and inconsistencies in your application_for example you show no compensation or reimbursements to your governing members on page sec_2 and of your application however you stated that you would pay g and h for their services and certifications in your response then you stated not pay for their certification similarly you stated in one response that there will be no fee for any of the workshops in another response you stated that the fee depends on the class you stated activities would take place in the home of g and h then indicated locations were unclear you are similar to the organization in new dynamics foundation v united_states above because of the inconsistent vague or nonspecific information you provided is not sufficient enough to establish entitlement to tax-exempt status later that you did sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals your operations inure to the benefit of g and an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest there are several indicators in your application that you are operating for the benefit of g and h c -1 d ii regulations provides further section that the of h is an unrelated minority in your board in you have two related board members out of three these two conduct almost all of your activities with complete control_over you j addition your board minutes do not indicate that j exercised her rights over any important decisions such as business with insiders in fact you failed to provide any board minutes which shows how your board members were elected you failed to show that you are an independent organization from g's health and wellness business your sole activity is providing health and wellness training performed by g which is exactly what g does in her for-profit business you indicated personal certifications were paid for you then submitted contradictory statements that expenses and compensation were paid then not paid you have been unable to document that you have not provided benefits to insiders overall through various contradictions and lack of complete information you have been unable to document that g’s related for profit entity or g herself will not benefit from your operations you have failed to show how your operations serve a public rather than a private interest you are similar to the organizations in airlie foundation and b s w group in that you will operate in a commercial manner you do not limit your services to the poor or distressed g your ceo is a certified trainer as well as the founder and owner of m a for profit entity that provides health and wellness training services you appear to be conducting the same services as her for profit while you have provided contradictions on the subject it appears you will be charging fees for these workshops as you expect only a small portion of revenue through contributions the location of these workshops was not made clear but you have previously stated activities would be conducted from the home of g and h the same as g's for profit entity you are in competition with for-profit entities providing similar services for a fee and operate in a manner similar to a commercial business you have been unable to fully distinguish yourself from the business owned and operated by g a for profit providing personal health and wellness programs accordingly your operations are indistinguishable from a commercial business conclusion based on the facts and information provided you are not operated exclusively for exempt purposes you operate in a commercial manner your activities result in inurement to g and h and you have failed to establish your operations are tax exempt accordingly you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must you must submit a statement of your views and fully explain your reasoning we will consider your statement and decide if submit the statement signed by one of your officers within days from the date of this letter our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues the information affects types of information that should be included in your appeal can be found on page of publication these items include n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct representative prepared appeal stating that and the the an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney a l forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 be issued in any provides in a declaratory_judgment or decree shall part that not proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter holly o paz director exempt_organizations rulings and agreements enclosure publication sincerely
